DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s note
Claims 2-21 are not rejected under prior art(s).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10785673. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 11, 21, Pat. No. *673 discloses an apparatus of a user equipment (UE), the apparatus comprising: a processor arranged to: discover a trusted wireless local area network (WLAN) access network (TWAN), discovery of the TWAN determined from 3rd Generation Partnership Project (3GPP) Cellular Network Information retrieved in an Access Network Query Protocol (ANQP) response to transmission by the UE of an ANQP query, the ANQP query comprising a request for a list of Public Land Mobile Networks (PLMNs) supported by the TWAN, and ANQP response comprising the list of PLMNs supported by the TWAN (see claims 1, 11, 15 of current application: discover a trusted wireless local area network (WLAN) access network (TWAN), wherein discovery of the TWAN is determined from 3rd Generation Partnership Project (3GPP) Cellular Network Information retrieved in an Access Network Query Protocol (ANQP) response to transmission…); encode Authentication, Authorization, and Accounting (AAA) information of the UE for transmission to the TWAN to relay to an AAA server over an STa interface, information provided to the AAA server comprising an International Mobile Subscriber Identity (IMSI) of the UE and a 
media access control (MAC) address of the UE on the TWAN, a response from the AAA server indicating whether access to an Evolved Packet Core (EPC) is allowed for the UE on the TWAN (see claims 1, 11, 15 of current application: encode Authentication, Authorization, and Accounting (AAA) information of the UE for transmission to the TWAN to relay to an AAA server…); and conduct communications via an S2a interface with the EPC through the TWAN and packet gateway (P-GW) of the EPC after authentication by the AAA server;  and a memory configured to store the IMSI of the UE (see claims 1, 11, 15 of current application: conduct communications via an S2a interface with the EPC through the TWAN and packet data network gateway…).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to trusted connections established within wireless networks by associated devices and systems.

Chowdhury et al (Pub. No. US 2011/0128913); “Providing Proxy Mobile IP Over a Communication Network”;
-Teaches providing connectivity to a mobile device in a communication network…through a radio interface to an access network that can be connected to a core network through a gateway…the service can include connecting a 3GPP2 mobile device to a 3GPP core network without changing the 3GPP2 mobile device…see par. 15-17


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436